Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 1 of 8
Case 1:18-cv-02525-CCB Document14 Filed 03/04/19 Page 1 of 8

RECENEN IN THE OFFICE OF
GATHERINE C. SLAKE
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND MAR 04 2019
BALTIMORE DIVISION
UNITED STATES DISTRICT JUDGE

EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION, )
)
Plaintiff, )

) Civil Action No. 1:18-cv-02525-CCB
v. )
)
STANLEY BLACK & DECKER, INC., )
)
Defendant. )
)

 

_ CONSENT DECREE

This action was instituted by Plaintiff, the Equal Employment Opportunity Commission
(the “EEOC” or the “Commission”), against Defendant, Stanley Black & Decker, Inc.
(“Defendant”), alleging that Defendant violated Sections 102(a) and (b) of Title I of the
Americans with Disabilities Act as amended by the Americans with Disabilities Amendments
Act of 2008 (“ADA”), 42 U.S.C. § 12112(a) and (b), by failing to reasonably accommodate Amy
L. Sicard (“Sicard”) and by discharging her because of her disability.

The parties desire to resolve this action without the time and expense of continued
litigation, and they desire to formulate a plan, to be embodied in a Decree, which will promote
and effectuate the purposes of the ADA.

The Court has examined this Decree and finds that it is reasonable and just and in
accordance with the Federal Rules of Civil Procedure and the ADA. Therefore, upon due
consideration of the record herein and being fully advised in the premises, it is ORDERED,

ADJUDGED AND DECREED:

 

 
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 2 of 8
Case 1:18-cv-02525-CCB Document14 Filed 03/04/19 Page 2 of 8

Scope of Decree

1, This Decree resolves all issues and claims in the Complaint filed by the
Commission in this ADA action, which emanate from the Charge of Discrimination filed by
Amy L. Sicard. This Decree in no way affects the Commission’s right to process any other
pending or future charges that may be filed against Defendant and to commence civil actions on
any such pending or future charges as the Commission sees fit.

2. This Decree shall be in effect for a period of three years from the date it is entered
by the Court, During that time, this Court shall retain jurisdiction over this matter and the parties
for purposes of enforcing compliance with the Decree, including issuing such orders as may be
required to effectuate the purposes of the Decree. If Defendant has failed to meet the established
terms at the end of three years, the duration of the Decree may be extended.

3. This Decree, being entered with the consent of Plaintiff and Defendant, shall not
constitute an adjudication or finding on the merits of the case.

Relief to Sicard

4. Within fifteen business days of entry of this Decree, Defendant shall pay Sicard
monetary relief in the total amount of $140,000, representing $40,000 in back pay with interest;
and $100,000 in non-pecuniary compensatory damages. Defendant shall make all legally
required withholdings from the back pay amount and required employee contributions under

| FICA. Defendant’s required employer contributions under FICA are separate from, and shall not
be deducted from, the portion of the payment representing back pay. Defendant will issue Sicard
an IRS Form 1099 for the 2019 tax year for the compensatory damages amount and an IRS W-2
form for the 2019 tax year for the back pay amounts. The check and IRS forms will be sent

directly to Sicard with copies to the EEOC.

 
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 3 of 8
Case 1:18-cv-02525-CCB Document14 Filed 03/04/19 Page 3 of 8

5. Defendant shall provide Sicard, within ten (10) days of the entry of this Decree,
with a positive letter of reference, on Stanley Black & Decker letterhead, setting forth, at a
minimum, the following: Sicard’s dates of employment, position, work location, and positive
attributes of her work performance. In response to any inquiry (whether written or oral) received
by Defendant conceming Sicard from a potential employer, headhunter, or other person inquiring
about her employment history, Defendant will provide dates of employment and position
consistent with its policy. All requests for references shall be handled by Human Resources.

Injunctive Relief

6. Defendant, its officers, agents, employees and all other persons acting or claiming
to act on its behalf and interest are enjoined from denying reasonable accommodations to
qualified individuals with disabilities and violating the provisions of Title I of the ADA, and
related regulations, including the following provisions:

No covered entity shall discriminate against a qualified individual on the basis of -

disability in regard to . . . discharge of employees .. . . and other terms, conditions, and

privileges of employment.
42 U.S.C. § 12112(a).

“[T]he term “discriminate against a qualified individual on the basis of disability’

includes . . . not making reasonable accommodations to the known physical or mental

limitations of an otherwise qualified individual with a disability... .”
42 U.S.C. § 12112(b)(5).

Written Policies & Procedures

7. Within sixty days from the entry of this Decree, Defendant will implement and

disseminate to all employees and new hires in the Inside Sales Group located in Towson,

Maryland a revised Inside Sales Attendance Policy. The revised policy will include a procedure

for invoking a request for a reasonable accommodation under the ADA and will state that

 
°
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19. Page 4 of 8
Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 4 of8

Defendant will make exceptions to the policy when required by the ADA as a reasonable
accommodation for employees with disabilities. Defendant will also revise related employee
policies to reflect the revisions in the Inside Sales Attendance Policy.

ADA Training

 

8. Within three months from the entry of this Decree, and every year thereafter for
the duration of this Decree, Defendant shall provide at least 2 hours of live training in Towson,
Maryland on the ADA for all Inside Sales supervisory and managerial employees and all human
resources personnel, The training will cover all areas of prohibited ADA employment
discrimination, and will include special emphasis on reasonable accommodation and the duty to
engage in an interactive process, The training will also specifically address the provision of
unpaid leave as a reasonable accommodation and exceptions to Defendant’s Inside Sales
Attendance Policy discussed in paragraph 7 above. The training shall be conducted by a
qualified individual with experience with laws prohibiting employment discrimination.

9. Within ten business days of completing this training, Defendant will provide the
EEOC with written documentation that the training occurred, including the date the training was
completed, and a signed attendance list identifying the name and job title for all attendees.

10. Duming orientation, new employees shall be informed of Defendant’s policies
regarding the ADA and reasonable accommodation,

Notice and Postines

 

1}. Within ten business days of entry of this Decree, Defendant will post and cause to
remain posted the posters required to be displayed in the workplace by Commission Regulations,
29 C.LELR. § 1601.30, in all places where notices to employees customarily are posted at its

facility.

 
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 5 of 8
Case 1:18-cv-02525-CCB Documenti4 Filed 03/04/19 Page 5 of 8

12. Within ten business days of entry of this Decree, Defendant will post in all places
where notices to employees customarily are posted at its facility the Notice attached hereto as
Exhibit A (“Notice to Employees”). This Exhibit shall be posted and maintained for the duration
of the Decree and shall be signed by a representative of Defendant with the date of actual posting
shown. Should the Exhibit become defaced, marred, or otherwise made unreadable, Defendant
will ensure that new readable copies of the Exhibit are posted in the same manner as specified
above. Within ten days of posting the Notice, Defendant shall forward to the Commission’s
Baltimore Field Office a copy of the signed Notice and written certification that the Notice has
been posted and a statement of the location(s) and date of posting.

Monitoring Provisions

13. Ona quarterly basis, Defendant will prepare and submit to the Commission a list
of all individuals who have been denied a reasonable accommodation sought under the ADA
during that quarter in the Inside Sales Group. The list will include each individual’s name; home
address; home telephone number; a brief description of the accommodation requested; the
reasons for the denial; and the name of each manager or supervisor involved in the relevant job
action decision. If no individuals have been denied an accommodation sought under the ADA,
Defendant will so inform the Commission’s Baltimore Field Office.

14. Ona quarterly basis, Defendant will prepare and submit to the Commission a list
of all individuals who have complained (internally or externally) of or reported any
discrimination in employment on the basis of disability during that quarter in the Inside Sales
Group. This list will include each individual’s name; home address; home telephone number;
the nature of the individual’s complaint; the name of the individual who received the complaint

or report; the date the complaint or report was received; and a description of Defendant’s actions

 

 
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 6 of 8
Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 6 of 8

taken in response to the complaint or report, including the name of each manager or supervisor

involved in those actions. If no individuals have complained of or reported any discrimination in

employment on the basis of disability during that quarter, Defendant will so inform the

Commission’s Baltimore Field Office.

15. All materials required by this Decree to be sent to the EEOC shall be addressed

to: Maria Salacuse, Supervisory Trial Attomey, Equal Employment Opportunity Commission,

Baltimore Field Office, The materials shall be sent by electronic mail to

maria. salacuse@eeoc. gov.

16. The Commission and Defendant shall bear their own costs and attomeys’ fees.

17. | The undersigned counsel of record in the above-captioned action hereby consent,

on behalf of their respective clients, to the entry of the foregoing Consent Decree.

FOR PLAINTIFF:

/s/ Debra M. Lawrence

Debra M. Lawrence

Regional Attorney

(Signed.by Maria Salacuse with permission of
Debra M. Lawrence)

fs/ Maria Salacuse

Maria Salacuse (Bar No. 15562)
Supervisory Trial Attorney

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION

Baltimore Field Office

George F. Fallon Federal Building

31 Hopkins Plaza, Suite 1432

Baltimore, MD 21201-2525

Phone: (410) 209-2733

maria. salacuse@ecoc, 20v

FOR DEFENDANT:

/s/ Suzzanne W_ Decker

Suzzanne W. Decker, Esq.

(Signed by Maria Salacuse with permission
of Suzzanne W. Decker)

MILES & STOCKBRIDGE, PC

100 Light St.

Baltimore, MD 21202

Phone: (410) 385-3417

sdecker@imilesstockorides com

o

 
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 7 of 8
Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 7 of8

SO ORDERED.
st

Siowed andl entered this {5 any of Maree 2019,
“ih

Catherine C. Blake
United States District Judge
Case 1:18-cv-02525-CCB Document 15 Filed 03/05/19 Page 8 of 8

Case 1:18-cv-02525-CCB Document 14 Filed 03/04/19 Page 8 of 8

 

 

Stanley Black & Decker, Inc. (“Stanley”)
fully committed to maintaining a workplace
in which all applicants and employees are
free from illegal discrimination, including
discrimination: based on disability. This
commitment is recognized by Stanley’s
policies and required by federal law.

The Americans with Disabilities Act, as
amended by the Americans’ with
Disabilities Act of 2008 (ADA) makes it
unlawful for an employer to discriminate
against any qualified individual because of
a disability. Under the ADA, the term
“discriminate” includes not making
reasonable accommodations to the known
physical or mental limitations of an
otherwise qualified individual with a
disability.

The term “reasonable accommodation”
may include: granting employees medical
leave, making existing facilities used by
employees readily accessible to and usable
by individuals with disabilities, and job
restructuring, part-time or modified work
schedules, reassignment to a _ vacant
position, acquisition or modification of
equipment or devices, and other similar
accommodations.

NOTICE TO EMPLOYEES POSTED

PURSUANT TO A CONSENT DECREE

BETWEEN THE EEOC AND STANLEY
BLACK & DECKER, INC.

In accordance with the applicable law:

Stanley WILL NOT engage in any acts or
practices made unlawful by the ADA.

Employees or job applicants should report
instances of discriminatory treatment to a
supervisor, manager, or human resources

    
 

     
 

Defendant} : Stanley has established
policies and procedures to promptly
investigate any such reports and to protect
the person making reports from retaliation.

Individuals are also free to make
complaints of employment discrimination
directly to the Baltimore Field Office,
George H. Fallon Federal Building, 31
Hopkins Plaza, Suite 1432, Baltimore,
Maryland 21201 or by calling 866-408-
8075 / TTY 800-669-6820. General
information may also be obtained on the
Internet at www.eeoc. gov.

 

CEO
Stanley Black & Decker, Inc.

Date Posted:
